      Case: 1:18-cv-08051 Document #: 1 Filed: 12/07/18 Page 1 of 4 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES of the CHICAGO REGIONAL COUNCIL                )
OF CARPENTERS PENSION FUND, CHICAGO                     )
REGIONAL COUNCIL OF CARPENTERS                          )
SUPPLEMENTAL RETIREMENT FUND, CHICAGO                   )
REGIONAL COUNCIL OF CARPENTERS                          )
WELFARE FUND, and CHICAGO REGIONAL                      )
COUNCIL OF CARPENTERS APPRENTICE &                      )
TRAINEE PROGRAM FUND,                                   )     CIVIL ACTION
                           Plaintiffs,                  )
     v.                                                 )
                                                        )
L. D. FLOORING, INC. and LIDIA MARGELU,                 )
                                                        )
                                   Defendants.          )

                                      COMPLAINT
       Plaintiffs, Trustees of the Chicago Regional Council of Carpenters Pension Fund,
et al., by their attorney, Daniel P. McAnally, complain of the Defendants, L. D. Flooring,
Inc. and Lidia Margelu, as follows:

       1.     This action arises under Section 502 of the Employee Retirement Income
Security Act, ERISA, 29 U.S.C. §1132, Section 301(a) of the Labor Management
Relations Act of 1947 ("LMRA"), as amended 29 U.S.C. § 185(a) and the Illinois Wage
Payment and Collection Act ("Wage Act"), 820 ILCS 115/1, et seq. Jurisdiction is
founded on the existence of questions arising there under and 28 U.S.C. §1367.

       2.     The Plaintiffs ("Trust Funds") receive contributions from numerous
employers pursuant to Collective Bargaining Agreements between the employers and
the Chicago Regional Council of Carpenters ("Union"), and therefore, are multiemployer
plans (29 U.S.C. §1002). The Trust Funds are the authorized collection agent for the
Union. The Trust Funds are administered at 12 East Erie Street, Chicago, Illinois and
venue is proper in the Northern District of Illinois.
      Case: 1:18-cv-08051 Document #: 1 Filed: 12/07/18 Page 2 of 4 PageID #:2




         3.     L. D. Flooring, Inc. is an employer engaged in an industry affecting
commerce which entered into Agreements which require it to pay fringe benefit
contributions to the Trust Funds and to remit dues deducted from the employees'
wages.

         4.     L. D. Flooring, Inc. must submit monthly reports listing the hours worked
by its carpenter employees ("contribution reports") and to make concurrent payment of
contributions and dues to the Trust Funds based upon the hours worked by its carpenter
employees.

         5.     The Defendants breached the Collective Bargaining Agreement and Trust
Agreements by: a) failing to remit dues and pay fringe benefit contributions in the
amount of $34,999.98 for the period August and September 2018; b) failing to pay
liquidated damages on these unpaid amounts and on previously paid amounts and c)
failing to submit reports and payment for the period October 2018 through present.

         6.     At all times material herein, there was in effect the Illinois Wage Payment
and Collection Act ("Wage Act"), 820 ILCS 115/1, et seq. Lidia Margelu is an officer of L.
D. Flooring, Inc. and knowingly permitted and willfully refused to remit dues on behalf
of its employees in violation of the Wage Act, 820 ILCS 115/ 14.

         7.     Section 13 of the Wage Act provides that "any officers of a corporation or
agents of an employer who knowingly permit such employer to violate the provisions of
this Act shall be deemed to be the employers of the employees of the corporation, 820
ILCS 115/13. Thus, Defendant, Lidia Margelu, is an employer within the meaning of the
Wage Act. Defendant deducted dues from the employees wages and failed to remit the
money to the Plaintiffs. The dues are wages as defined by Section 2 of the Illinois Wage
and Payment Collection Act, which have been assigned by the carpenter employees to
the Union, 820 ILCS 115/2. This Court has jurisdiction over this claim pursuant to 28
U.S.C. §1367.



                                              2
      Case: 1:18-cv-08051 Document #: 1 Filed: 12/07/18 Page 3 of 4 PageID #:3




       8.     Plaintiffs have complied with all conditions precedent in bringing this suit.

       9.     Plaintiffs have been required to employ the undersigned attorneys to
collect the monies that may be found to be due and owing from Defendants.

       10.    Defendants are obligated to pay the attorney fees and court costs incurred
by the Plaintiffs pursuant to 29 U.S.C. §1132(g)(2)(D).

       11.    Pursuant to 29 U.S.C. §1132(g)(2)(B), the Plaintiffs are entitled to interest
on any monies that may be found to be due and owing from the Defendants.

       12.    Pursuant to 29 U.S.C. §1132(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of:

              a)     double interest on the unpaid contributions; or

              b)     interest plus liquidated damages provided for under the
                     Trust Agreements not in excess of 20% of amount that is
                     due.
       13.    Pursuant to the Trust Agreements, Plaintiffs are entitled to liquidated
damages at the rate of 1.5% compounded monthly.


WHEREFORE, Plaintiffs pray:

       a)     That L. D. Flooring, Inc. be ordered to pay $34,999.98 for
              the period August and September 2018 and submit reports
              and contributions for the period October 2018 through
              present.


       b)     That L. D. Flooring, Inc. be ordered to pay liquidated
              damages pursuant to the Trust Agreements.



                                             3
     Case: 1:18-cv-08051 Document #: 1 Filed: 12/07/18 Page 4 of 4 PageID #:4




      c)     That L. D. Flooring, Inc. be ordered to pay interest on the
             amount that is due pursuant to 29 U.S.C. §1132 (g)(2)(B).


      d)     That L. D. Flooring, Inc. be ordered to pay interest or
             liquidated damages on the amount that is due pursuant to 29
             U.S.C. §1132 (g)(2)(C).


      e)     That L. D. Flooring, Inc. be ordered to pay the reasonable
             attorney's fees and costs incurred by the Plaintiffs pursuant
             to the Trust Agreements and 29 U.S.C. §1132 (g)(2)(D).


      f)     That Lidia Margelu be ordered to pay the dues amount that
             Defendants deducted from the employees' wages.


      g)     That Plaintiffs have such other and further relief as by the
             Court may be deemed just and equitable all at the
             Defendants' costs pursuant to 29 U.S.C. §1132(g)(2)(E).




                                  By:    /s/ Daniel P. McAnally

                                         Attorney for Plaintiffs




Daniel P. McAnally
McGann, Ketterman & Rioux
111 East Wacker Drive, Suite 2600
Chicago, IL 60601
(312) 251-9700
dmcanally@mkrlaborlaw.com


                                            4
